                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

EMOGENE RICHARDSON BROWN,         *
                                  *
      Plaintiff,                  *
                                  *
vs.                               * CIVIL ACTION NO. 19-00066-JB-B
                                  *
CERTAIN UNDERWRITERS MENDES &     *
MOUNT, et al.,                    *
                                  *
      Defendants.                 *

                              JUDGMENT

      It is ORDERED, ADJUDGED, and DECREED that this action be

DISMISSED   without   prejudice   for    lack   of   subject   matter

jurisdiction.

      DONE this 29th of July, 2019.


                                      s/JEFFREY U. BEAVERSTOCK
                                      UNITED STATES DISTRICT JUDGE
